 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   PAUL BARRERA,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01197-RAJ-BAT

10           v.                                            ORDER REGARDING INITIAL
                                                           DISCLOSURES, JOINT STATUS
11   BOEING EMPLOYEES CREDIT UNION,                        REPORT, AND EARLY
                                                           SETTLEMENT
12                              Defendant.

13                                I. INITIAL SCHEDULING DATES

14          The Court sets the following dates for initial disclosure and submission of the Joint Status

15   Report and Discovery Plan:

16                  Deadline for FRCP 26(f) Conference:                  9/20/2019

17                  Initial Disclosures Pursuant to FRCP 26(a)(1):       10/4/2019

18                  Combined Joint Status Report and Discovery
                    Plan as Required by FRCP 26(f)
19                  and Local Civil Rule 26(f):                          10/11/2019

20          The deadlines above may be extended only by the Court. Any request for an extension

21   should be made by e-mail to Agalelei Elkington, Courtroom Deputy, at

22   agalelei_elkington@wawd.uscourts.gov. The parties are directed to meet and confer before

23   contacting the court to request an extension.


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 1
 1             If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 2   26(f), please notify Agalelei Elkington, Courtroom Deputy, at

 3   agalelei_elkington@wawd.uscourts.gov.

 4                          II. JOINT STATUS REPORT & DISCOVERY PLAN

 5             All parties are directed to confer and provide the Court with a combined Joint Status

 6   Report and Discovery Plan (the “Report”) by October 11, 2019. This conference shall be a face-

 7   to-face meeting or a telephonic conference. The Court will use the Report to determine if a Fed.

 8   R. Civ. P. 16 conference would be helpful and to set a schedule for the prompt completion of the

 9   case. The report must contain the following information by corresponding paragraph numbers:

10             1.     A statement of the nature and complexity of the case.

11             2.     A proposed deadline for joining additional parties.

12             3.     A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

13   parties’ proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), including the following topics:

14                    (A)     initial disclosures;

15                    (B)     subjects, timing, and potential phasing of discovery;

16                    (C)     electronically stored information;

17                    (D)     privilege issues;

18                    (E)     proposed limitations on discovery; and

19                    (F)     the need for any discovery related orders.

20             4.     The parties’ views, proposals, and agreements, by corresponding paragraph letters

21   (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following

22   topics:

23                    (A)     prompt case resolution;


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 2
 1                  (B)     alternative dispute resolution;

 2                  (C)     related cases;

 3                  (D)     discovery management;

 4                  (E)     anticipated discovery sought;

 5                  (F)     phasing motions;

 6                  (G)     preservation of discoverable information;

 7                  (H)     privilege issues;

 8                  (I)     Model Protocol for Discovery of ESI; and

 9                  (J)     alternatives to Model Protocol.

10          5.      The date by which discovery can be completed.

11          6.      Whether the case should be bifurcated by trying the liability issues before the

12   damages issues or bifurcated in any other way.

13          7.      Whether the pretrial statements and pretrial order called for by Local Civil Rules

14   16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of

15   economy.

16          8.      Whether the parties intend to utilize the Individualized Trial Program set forth in

17   Local Civil Rule 39.2 or any ADR options set forth in Local Civil Rule 39.1.

18          9.      Any other suggestions for shortening or simplifying the case.

19          10.     The date the case will be ready for trial. The Court expects that most civil cases

20   will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

21          11.     Whether the trial will be jury or non-jury.

22          12.     The number of trial days required.

23          13.     The names, addresses, and telephone numbers of all trial counsel.


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 3
 1           14.      The dates on which trial counsel may have complications to be considered in

 2   setting a trial date.

 3           15.      Whether any party wishes a scheduling conference before the Court enters a

 4   scheduling order in the case.

 5           16.      List the date(s) that each and every nongovernmental corporate party filed its

 6   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

 7           If the parties are unable to agree on any part of the Report, they may answer in separate

 8   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

 9   with the Court at any time during the pendency of this action, they should notify Agalelei

10   Elkington, Courtroom Deputy, at agalelei_elkington@wawd.uscourts.gov.

11                                III. PLAINTIFF'S RESPONSIBILITY

12           Plaintiff’s counsel is responsible for starting the communications with defendant’s

13   counsel needed to comply with this Order.

14                      IV. JUDGE SPECIFIC PROCEDURAL INFORMATION

15           All counsel and unrepresented parties should review Judge Tsuchida’s web page for

16   procedural information applicable to cases before Judge Tsuchida. The judge’s web pages, in

17   addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

18   forms, instruction sheets, and General Orders, can be found on the Court’s website at

19   wawd.uscourts.gov.

20              V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

21           If settlement is achieved, counsel shall immediately notify Agalelei Elkington,

22   Courtroom Deputy, at agalelei_elkington@wawd.uscourts.gov.

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 4
 1          The parties are responsible for complying with the terms of this Order. The Court may

 2   impose sanctions on any party who fails to comply fully with this Order.

 3          DATED this 23rd day of August, 2019.

 4

 5

 6
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 5
